COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Vicente A. Menchaca v. Insurance Company of the State of
                          Pennsylvania

Appellate case number:    01-18-01122-CV

Trial court case number: C-2017-04354

Trial court:              113th District Court of Harris County

     Appellant Vicente A. Menchaca filed a motion for en banc reconsideration of this Court’s
November 3, 2020 opinion. The motion for en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting for the Court

En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Date: December 17, 2020